               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 RICARDO GONZALEZ, SEVERIN
 JOHNSON, and MICHAEL SCOTT                   NO. 3:16-CV-1375
 MARSHALL,
       Plaintiffs,                            (JUDGE CAPUTO)

              v.
 WILLIAM WALTMAN,
       Defendant.
                                   ORDER
      NOW, this 19th day of March, 2019, IT IS HEREBY ORDERED that
Plaintiffs’ Motion for Judgment as a Matter of Law and/or New Trial (Doc. 73) is
DENIED.


                                             /s/ A. Richard Caputo
                                             A. Richard Caputo
                                             United States District Judge
